Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

THIS AGREEMENT made the 26th day of June 2007

BETWEEN:

JAMES ASKEW, of 6417 Mercer, Houston, Texas, 77005; and

(the “Lender” or “Holder”)

OF THE FIRST PART

AND:

GULF UNITED ENERGY, INC., a company incorporated pursuant to the laws of
Nevada with an office at 5858 Westheimer, Suite 850, Houston, Texas, 77057

(“Gulf United”, “Maker” or “Borrower”)

OF THE SECOND PART

WHEREAS:

A.     

The Maker issued that certain Loan Agreement, dated April 10th 2007 in favor of
Lender for a total of US$1,388,985.00 (the “Original Loan”) pursuant to that
certain letter of intent dated March 22, 2006 by and between Gulf United and
Cia. Mexicana de Gas Natural, S.A. de C.V. (the “Letter of Intent”);

  B.     

The Lender and Maker wish to amend the Original Loan on the certain terms and
conditions contained herein;

                  NOW THEREFORE THIS AGREEMENT WITNESSETH that for and in
consideration of the set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.               The Original Loan is hereby amended and restated in it
entirety.

2.               The Lender has advanced/loaned as of February 28, 2007 total
principal and interest of $1,458,095 to Gulf United (the “Loan”). In addition,
the Loan shall include any additional funds that the Lender may advance to Gulf
United, or on its behalf, in the future, subject to Gulf United’s consent.

3.               The Loan shall bear simple interest at a rate of 10% per annum,
calculated in arrears on a monthly basis commencing as of February 28, 2007 and
for each additional advance on the date that such advance is made to Gulf United
and continuing until the entire Loan amount is paid in full. The Loan shall be

 

 

--------------------------------------------------------------------------------



secured by Gulf United’s equity interest in the Project Companies, as defined in
the Letter of Intent. In the event of a default hereunder by Gulf United, such
equity interest held by Gulf United in the Project Companies, as defined in the
Letter of Intent, shall immediately be assigned to Lender at Lender’s sole
discretion.

4.               The Loan, as well as all accrued interest, shall be due and
payable from Gulf United to the Lender on October 1, 2007. Gulf United shall not
be penalized for early repayment.

5.               At any time, Gulf United may satisfy the repayment of the Loan
and all interest accrued hereunder by transferring by way of bill of sale all of
its rights, title and interest in the Letter of Intent to the Lender.

6.               All funds and dollar amounts referred to in this Agreement are
in the lawful currency of the United States of America.

7.               Lender hereby waives any and all breaches or defaults on the
Original Loan, including any late fees.

8.               This Agreement shall be interpreted in accordance with the laws
in effect from time to time in the State of Texas.

                  IN WITNESS WHEREOF the parties hereto have hereunto affixed
their respective hands, both as of the day and year first above written.

 

  GULF UNITED ENERGY, INC.      By:       DON W. WILSON JAMES ASKEW  Name:  Don
W. Wilson  James Askew  Title:     C.E.O. 


 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------